Case 9:18-cv-80545-DMM Document 85-1 Entered on FLSD Docket 03/24/2020 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 9:18-cv-80545-DMM/BRANNON

   SREAM, INC., a California corporation, and
   ROOR INTERNATIONAL BV, a Foreign corporation,

                                Plaintiffs,

   v.

   THE SMOKERS EDGE, LLC d/b/a
   THE SMOKERS EDGE, a Florida corporation,

                                Defendant
   and

   THE TICKTIN LAW GROUP, PLLC d/b/a
   THE TICKTIN LAW GROUP,


                           Garnishee.
   ______________________________________________/

                                   WRIT OF GARNISHMENT

   THE STATE OF FLORIDA:

   TO:   UNITED STATES MARSHALS
         ALL SHERIFFS OF THE STATE

          YOU ARE COMMANDED to summon Garnishee:

                    The Ticktin Law Group, PLLC d/b/a The Ticktin Law Group
                                     270 SW Natura Avenue
                                   Deerfield Beach, FL 33441

   to serve an answer to this Writ on Lee & Amtzis, P.L., through their attorney, whose name and
   address are:

                                      Wayne H. Schwartz, Esq.
                                         Lee & Amtzis, P.L.
                                      5550 Glades Rd., Ste. 401
                                       Boca Raton, FL 33431

   within 20 days after service on the Garnishee, exclusive of the day of service, and to file the
   original with the Clerk of this Court before service on the attorney or immediately thereafter,
   stating whether the garnishee is indebted to the following parties: Sream, Inc., a California
   Corporation and RooR International BV, a Foreign Corporation, at the time of the answer or was
Case 9:18-cv-80545-DMM Document 85-1 Entered on FLSD Docket 03/24/2020 Page 2 of 2

   CASE NO.: 9:18-cv-80545-DMM/BRANNON


   indebted at the time of service of this Writ, or at any time between such times, and in what sum
   and what tangible or intangible personal property of any kind, any settlements, awards, or Final
   Judgments, or accounts of Sream, Inc. and/or RooR International BV or to which Sream, Inc.
   and/or RooR International BV have rights, and whether the Garnishee knows of any other person
   indebted to Sream, Inc. and/or RooR International BV who may have any of the property of
   Sream, Inc. and/or RooR International BV in its possession or control. The amount set in the
   Judgment Creditor’s Motion is $32,155.00.

   IF YOU FAIL TO RESPOND TO THIS WRIT OF GARNISHMENT, A JUDGMENT MAY
   BE ENTERED AGAINST YOU FOR THE FULL AMOUNT CLAIMED DUE BY THE
   GARNISHOR PLUS LEGAL INTEREST AND COSTS EVEN THOUGH YOU MAY NOT
   BE INDEBTED TO THE JUDGMENT DEBTORS.


          WITNESS my hand and the seal of this Court.

                                                      CLERK, U.S. DISTRICT COURT


   DATED:________________                             BY:_________________________
                                                        Deputy Clerk




                                                  2
